DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-5, 15-20, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Padovani et al (US 9,001,735 B2).
 	Regarding claims 1, 18, 29 and 30, Padovani teaches a method for wireless communications by a wireless device (see Fig.2, mobile station 6), comprising: generating a query message indicating a requested data rate for streaming services, wherein the requested data rate is indicated via a bit rate field and one or more additional bits (see column 18, lines 37-41, “Since the requested data rate needs to be sent to a base station 4 to direct that base station 4 to transmit data at the requested data rate, a trade off is made between the number of supported data rates and the number of bits needed to identify the requested data rate”.  In this case, Padovani’s “bits” reads on Applicant’s “a bit rate field and one or more additional bits”), and sending the query message to a base station (also see column 18, lines 37-41, “Since the requested data rate needs to be sent to a base station 4”).  
 	Regarding claims 2 and 19, Padovani further teaches the requested data rate comprises a requested uplink data rate or a requested downlink data rate (also see column 18, lines 37-41, “Since the requested data rate needs to be sent to a base station 4” reads on Applicant’s “a requested uplink data rate”).  
 	Regarding claim 3, Padovani further teaches receiving a response message, from the base station, in response to the query message based at least in part to the requested increased data rate in the query message (see Fig.2, messages 50 and 52), and streaming uplink data based at least in part on the response from the base station also see column 18, lines 37-41, “Since the requested data rate needs to be sent to a base station 4” reads on Applicant’s “a requested uplink data rate”).  
 	Regarding claims 4, 5 and 20, Padovani further teaches providing an indication that the wireless device supports extended bit rates query and response mechanism (see column 6, lines 10-12, “an indication of the quality of the forward link channel (e.g., the C/I measurement itself, the bit-error-rate, or the packet-error-rate)”).  
 	Regarding claims 15 and 16, Padovani further teaches the one or more additional bits indicate whether the bit rate field corresponds to a value in a first bit rate table or a second bit rate table (see column 18, lines 32-46, “bit rate”, “Table 1”).  
bit rate”, “Table 1”) or the additional bits correspond to most significant bits (MSBs) of an extended bit rate field value wherein the bit rate field corresponds to a value in a first portion of a bit rate table or an extended portion of the bit rate table (see column 18, lines 32-46, “bit rate”, “Table 1”).  

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claims 6, 7, 8, 9, 10, 11, 12, 13, 14, 21, 22, 23, 24, 25, 26, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Padovani et al (US 9,001,735 B2) in view of Kim et al (US 8,130,709 B2).
 	Regarding claim 6, Padovani teaches claims 1, 18, 29 and 30. Padovani does not specifically disclose the requested data rate is indicated via a media access control (MAC) control element (CE) that includes the bit rate field and the one or more additional bits.  
 	Kim teaches the requested data rate is indicated via a media access control (MAC) control element (CE) that includes the bit rate field and the one or more additional bits (see column 11, lines 27-30, “the first bit of the last MAC header element is used as a Happy bit 831 by which a UE sends a request for adjustment of a data rate to an ENB, and the second bit is used as HPI information 833”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim into the system of Padovani in order to provide a method includes defining a plurality of transmission data having different priorities, and determining whether there is a need for transmission of particular transmission data, for which a minimum data rate should be guaranteed, among the plurality of transmission data, and when there is a need for transmission of the particular transmission data, transmitting control information indicating a highest priority among priorities of the plurality of transmission data, along with the particular transmission data (see Kim, Abstract).
 	Regarding claims 7 and 21, the combination of Padovani and Kim further teaches receiving signaling, from the base station, configuring the wireless device to use the MAC CE that includes the bit rate field and the one or more additional bits, and determining the network supports an extended bit rate based on the signaling (see Kim, column 11, lines 27-30, “the first bit of the last MAC header element is used as a Happy bit 831 by which a UE sends a request for adjustment of a data rate to an ENB, and the second bit is used as HPI information 833”).  
 	Regarding claims 8 and 22, the combination of Padovani and Kim further teaches a value of the bit rate field corresponds to a bit rate value in a bit rate table, and the one or more additional bits indicate that a multiplier is to be applied to the requested bit rate value corresponding to the value of the bit rate field (see Padovani, column 18, lines 34-46, “Since the requested data rate needs to be sent to a base station 4 to direct that base station 4 to transmit data at the requested data rate, a trade off is made between the number of supported data rates and the number of bits needed to identify the requested data rate”… “bit rate”, “Table 1”).  
 	Regarding claims 9 and 23, the combination of Padovani and Kim further teaches the multiplier to be applied is indicated by the base station (see Padovani, column 17, lines 40-50, column 24, lines 37-49, “multiplier”).  
 	Regarding claims 10 and 25, the combination of Padovani and Kim further teaches a default value is used for the multiplier if a value of the multiplier is not indicated by the base station (see Padovani, column 17, lines 40-50, column 24, lines 37-49, “multiplier”).  
 	Regarding claims 11 and 24, the combination of Padovani and Kim further teaches at least one of: the indication by the base station is provided using dedicated RRC signaling (see Kim, column 1, line 47, “RRC”), or the multiplier is configured per bearer or per UE (see Padovani, column 17, lines 40-50, column 24, lines 37-49, “multiplier”).
 	Regarding claims 12 and 26, the combination of Padovani and Kim further teaches if the multiplier is configured per bearer, the multiplier is applicable to one PDU session and part of one slice, and if the multiplier is configured per UE, the multiplier is part of PDU sessions across slices (see Kim, column 6, line 59 to column 7, line 5, “multiplexer”, “PDU”).  
 	Regarding claims 13 and 27, the combination of Padovani and Kim further teaches configuration of the multiplier indicates that the network supports applying a multiplier”).  
 	Regarding claims 14 and 28, the combination of Padovani and Kim further teaches receiving signaling from the base station indicating the different multiplier values corresponding to the different combinations of the additional bits (see Padovani, column 17, lines 40-50, column 24, lines 37-49, “multiplier”, and see Padovani, column 18, lines 34-46, “Since the requested data rate needs to be sent to a base station 4 to direct that base station 4 to transmit data at the requested data rate, a trade off is made between the number of supported data rates and the number of bits needed to identify the requested data rate”), wherein the indication by the base station is provided via at least one of dedicated RRC signaling or broadcast System Information Blocks signaling (see Kim, column 1, line 47, “RRC”).  
 	
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642